COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-13-00339-CV


Acadia Healthcare Company, Inc.;          §    From the 16th District Court
Psychiatric Resource Partners, Inc.;
Michael A. Saul; Timothy J. Palus;        §    of Denton County (2011-10846-16)
Peter D. Ulasewicz; Barbara H.
Bayma; and John M. Piechocki
                                          §    July 23, 2015
v.

Horizon Health Corporation                §    Opinion by Justice Gabriel

                       JUDGMENT ON REHEARING

      After reviewing Appellee/Cross-Appellant Horizon Health Corporation’s

motion for rehearing and motion for en banc reconsideration, we grant the motion

for rehearing and dismiss the motion for en banc reconsideration. We withdraw

our February 26, 2015 opinion and judgment and substitute the following.

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court awarding Horizon Health Corporation future-lost-profit damages is

reversed and we render a take-nothing judgment on Horizon’s claims upon which

the jury awarded damages for future lost profits. We reverse that portion of the

trial court’s judgment awarding exemplary damages jointly and severally against

Acadia Healthcare Company, Inc. and Psychiatric Resource Partners, Inc. and
render judgment that the exemplary damages are not awarded jointly and

severally against Acadia Healthcare Company, Inc. and Psychiatric Resource

Partners, Inc.. We also reverse the trial court’s judgment regarding attorneys’

fees and remand for a new trial on attorneys’ fees.

      We affirm the remainder of the trial court’s judgment conditioned on our

suggestion of remittitur by Horizon Health Corporation of $649,015.20 in

exemplary damages no later than thirty days after the date of this judgment.

Upon timely remittitur, we will modify the amount of exemplary damages awarded

in the trial court’s judgment and affirm the remaining portions of the judgment as

modified. If Horizon Health Corporation does not timely file the remittitur, we will

reverse the trial court’s judgment for a new trial on Horizon Health Corporation’s

claims upon which Horizon Health Corporation prevailed and was awarded

damages that were supported by sufficient evidence.

      It is further ordered that appellant Acadia Healthcare Company, Inc. shall

bear the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Lee Gabriel
                                         Justice Lee Gabriel